TESSCO TECHNOLOGIES INCORPORATED
 
RESTRICTED STOCK UNIT AWARD
 
THIS RESTRICTED STOCK UNIT AWARD (this “Award”) is made as of _____ (the “Grant
Date”), by and between TESSCO TECHNOLOGIES INCORPORATED, a Delaware corporation
(the “Company”), and [GRANTEE] (“Grantee”).
 
EXPLANATORY STATEMENT
 
Grantee has been elected to serve as a member of the Board of Directors of the
Company (a “Director”). As an additional incentive to Grantee to further the
Company’s growth and success, the Company has agreed to grant and issue to
Grantee, pursuant to the Company’s 1994 Stock and Incentive Plan, as amended
(the “Plan”), [NUMBER (#)] restricted stock units, each of which represents the
right to receive one (1) share of the Company’s common stock, par value $0.01
per share, subject to the terms and conditions set forth in this Award.
 
NOW, THEREFORE, in consideration of the mutual promises set forth below, and for
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, and to evidence the grant of and to set forth the terms and
conditions governing the grant and vesting of the Award Shares (as defined
below) and the parties’ other agreements related thereto, Grantee and the
Company agree as follows:
 
AGREEMENTS
 
SECTION 1. GRANT
 
The Company hereby grants to Grantee as of the Grant Date, and Grantee hereby
accepts from the Company, pursuant to the Plan, [NUMBER (#)] restricted stock
units, each of which represents the right to receive one (1) share of Common
Stock (each such share an “Award Share” and together the “Award Shares”),
subject to the terms and conditions set forth in this Award. Award Shares that,
as of any given time, have vested and become distributable in accordance with
this Award are referred to in this Award as, and as of such time constitute,
“Vested Shares.” Award Shares that have not yet vested and become distributable
in accordance with this Award as of any given time constitute, as of such time,
“Nonvested Shares.” All Vested Shares shall, upon issuance in accordance with
this Award, be deemed fully paid and nonassessable.
 
SECTION 2. DEFINED TERMS
 
The following capitalized terms have the meanings set forth below:
 
“Change in Control” means the occurrence of any of the following:
 
(i)           any “person” (as that term is used in Section 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than
Robert B. Barnhill, Jr., his affiliates, and members of his family) becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing thirty percent (30%) or more of the combined voting power of the
then-outstanding securities of the Company; or
 
(ii)           there is a change in the composition of a majority of the Board
of Directors of the Company within twelve (12) months after any “person” (as
defined above) (other than Robert B. Barnhill, Jr., his affiliates, and members
of his family) becomes the beneficial owner, directly or indirectly, of
securities of the Company representing twenty percent (20%) or more of the
combined voting power of the then-outstanding securities of the Company; or
 
(iii)           there is consummated any consolidation or merger or share
exchange involving the Company in which the Company is not the continuing or
surviving corporation or pursuant to which shares of the Company’s Common Stock
would be converted into cash, securities, or other property, other than a merger
of the Company in which the holders of the Company’s Common Stock immediately
before the merger have substantially the same proportionate ownership of common
stock of the surviving entity immediately after the merger; or
 
(iv)           there is consummated any sale, lease, exchange, or other transfer
(in one transaction or a series of related transactions) of all or a substantial
portion of the assets of the Company other than to one or more of its
wholly-owned subsidiaries; or
 
(v)           the stockholders of the Company approve a plan or proposal for the
complete or partial liquidation, dissolution, or divisive reorganization of the
Company.
 
“Common Stock” means the Company’s common stock, the current par value of which
is $.01 per share.
 
“Disability” means a physical or mental disease, injury, or infirmity that
prevents you (despite the provision of reasonable accommodations as required by
law) from performing the substantial duties of your position for a period of one
hundred eighty (180) consecutive days as certified by a physician designated by
or acceptable to the Company.
 
“Required Resignation” means Grantee’s resignation as a Director (whether or not
such resignation is accepted) pursuant to a provision of the Company’s bylaws or
charter that requires an individual who has otherwise been elected to serve as a
Director but who did not receive at least a majority of the votes cast for his
or her election to tender his or her resignation.
 
“Transfer” means (i) to sell, assign, transfer, convey, pledge, hypothecate, or
otherwise encumber or dispose of, either voluntarily or by operation of law
(whether by virtue of execution, attachment, or similar process) or (ii) a sale,
assignment, transfer, conveyance, pledge, hypothecation, or other encumbrance or
disposition, either voluntarily or by operation of law (whether by virtue of
execution, attachment, or similar process).
 
 
 
-1-

--------------------------------------------------------------------------------

 
 
SECTION 3. VESTING AND FORFEITURE OF AWARD SHARES
 
3.1. In General. As of the Grant Date, all of the Award Shares shall be
Nonvested Shares. Except as otherwise provided in Section 3.2 with respect to
accelerated vesting and in Section 3.3 with respect to forfeiture of Nonvested
Shares, twenty five percent (25%) of the original number of Award Shares (or
such number of Award Shares as shall take into account any adjustment made
pursuant to SECTION 4) shall vest on each of the following dates: May 1, 2014,
May 1, 2015, May 1, 2016, and May 1, 2017 (each such date a “Vesting Date”) if
the Grantee continues to be a Director on such Vesting Date. For the avoidance
of doubt, the Award Shares shall vest pursuant to the foregoing sentence on an
annual basis rather than on a daily basis.
 
3.2. Accelerated Vesting. Notwithstanding any other provision of this Award,
except as expressly provided in in Section 3.3, any and all Nonvested Shares
shall vest immediately:
 
(a) If Grantee ceases to be a Director for any reason, including as a result of:
 
(i) Grantee’s Required Resignation;
 
(ii) Grantee’s resignation as a Director on account of Disability;
 
(iii) Grantee’s failure to be nominated or elected for an additional term; or
 
(iv) The death of Grantee.
 
(b) Effective upon the occurrence of a Change in Control.
 
3.3. Forfeiture of Rights to Nonvested Shares. If Grantee (i) voluntarily
resigns as a Director before the end of Grantee’s then-current term (other than
on account of Disability) or (ii) is nominated but declines a nomination for a
subsequent term, any and all rights to receive Nonvested Shares shall
immediately be forfeited without compensation to Grantee, and this Award shall
terminate and be of no further force and effect. A Required Resignation shall
not be treated as a voluntary resignation for purposes of this Section.
 
SECTION 4. ADJUSTMENT OF NUMBER OF SHARES
 
In the event of any change in the number of outstanding shares of Common Stock
resulting from a subdivision or consolidation of shares, whether through
reorganization, recapitalization, share split, reverse share split, share
distribution, or combination of shares or the payment of a share dividend, the
number of then-unissued Award Shares, whether Vested Shares or Nonvested Shares,
shall be adjusted pursuant to the Plan so as to be treated in such transaction
in a manner that is substantially identical to the manner in which the
then-outstanding shares of Common Stock are treated.
 
SECTION 5. RESTRICTIONS ON TRANSFER
 
Grantee may not Transfer any right, whether fixed or contingent, to receive
Nonvested Shares, and any purported Transfer of Nonvested Shares or any right to
receive Nonvested Shares shall be ineffective. From and after the date of
issuance thereof, Grantee shall have the full and unencumbered ownership of and
right to Transfer and otherwise deal with all Vested Shares as Grantee deems
fit, subject only to such restrictions as may be imposed by federal and state
securities laws.
 
SECTION 6. RIGHTS AS STOCKHOLDER
 
Grantee shall not have or be entitled to exercise any of the rights of a
stockholder with respect to any Award Shares, whether Vested Shares or Nonvested
Shares, until such time (if any) as such Award Shares vest in accordance with
SECTION 3 and are issued and distributed to Grantee, including any right to vote
such Award Shares or to receive dividends or other distributions payable with
respect to such Award Shares.
 
SECTION 7. CERTIFICATES
 
No certificates evidencing Nonvested Shares shall be issued in Grantee’s name.
As and when Nonvested Shares from time to time vest, Grantee shall be entitled
to receive possession of certificates evidencing such Vested Shares, subject
only to such restrictions as may be imposed by federal and state securities
laws.
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
SECTION 8. WITHHOLDING AND TAXES
 
8.1. In General. The Company shall have the right to require Grantee to remit to
the Company, or to withhold from other amounts payable to Grantee (as
compensation, fees, or otherwise), an amount sufficient to satisfy any and all
federal, state, and local withholding tax requirements when such amounts become
due, if applicable.
 
8.2. Notice to Grantee. The Company shall endeavor to give written notice to
Grantee no later than ten (10) days before the date by which the Company must
collect or withhold any taxes relating to this Award of the date any such taxes
must be received by the Company and an estimate of the amount of such taxes.
 
8.3. Surrender of Award Shares to Pay Taxes. Grantee may elect, by written
notice to the Company at least five (5) days before the date on which such taxes
must be received by the Company, to surrender a whole number of Vested Shares
having a fair market value that equals the amount of the taxes that the Company
is required to withhold (determined at the applicable statutory rates and
without regard to circumstances particular to the Grantee) (the “Statutory
Withholding Amount”). To the extent that the number of Vested Shares so
surrendered exceeds the Statutory Withholding Amount, the Company shall, in lieu
of issuing any fractional shares, remit to Grantee in cash the difference
between the value of the Award Shares surrendered and the Statutory Withholding
Amount as soon as administratively feasible after Grantee surrenders the Award
Shares. The Board of Directors, in the exercise of its sole discretion, shall
(consistently with Section 8.4) determine both the fair market value of such
Award Shares surrendered pursuant to this Section 8.3 and the date as of which
such valuation occurs.
 
8.4. “Fair Market Value.” The “fair market value” of Award Shares on any given
day means the average closing price per share of such shares on the ten
consecutive trading days ending two days before the date of such determination;
or, if not listed on any such exchange or quotation system, the average of the
bid and asked prices of the shares as reported by the National Association of
Securities Dealers as of the day before the date of the determination of the
fair market value; or, if not so reported, the fair market value of the shares
as of the day before the date of such determination as determined in good faith
by the Board of Directors.
 
8.5. Section 409A. Any payments to Grantee pursuant to this Agreement are
intended to be exempt from Section 409A of the Internal Revenue Code of 1986, as
amended, as short-term deferrals pursuant to Treasury Regulation
§1.409A-1(b)(4), and for this purpose each payment shall constitute a
“separately identified” amount within the meaning of Treasury Regulation
§1.409A-2(b)(2).
 
SECTION 9. MISCELLANEOUS
 
9.1. Notices. Any notice or communication required or permitted by this Award
will be deemed to be received by the party to whom the notice or communication
is addressed if delivered in person or by commercial courier service or sent by
first class mail, postage prepaid: if to the Company, addressed to the attention
of the Company’s Chief Financial Officer at the Company’s principal office in
the State of Maryland and, if to Grantee, addressed to Grantee to the address
set forth below Grantee’s signature to this Award or at the address reflected in
the Company’s records; or in either case to such other address as either party
notifies the other in accordance with this Section.
 
9.2. Entire Agreement. This Award contains the entire agreement between the
parties, and supersedes any prior agreements or understandings between them,
relating to the subject of this Award.
 
9.3. Governing Law. The validity, construction and effect of this Award, and any
rules and regulations relating thereto, shall be determined in accordance with
federal law and the laws of the State of Delaware (without regard to any
provision that would result in the application of the laws of any other state or
jurisdiction).
 
 
-3-

--------------------------------------------------------------------------------

 
 
9.4. Severability. If any provision of this Award is or becomes or is deemed to
be invalid, illegal, or unenforceable in any jurisdiction, such provision shall
be construed or deemed amended to conform to applicable laws, or, if it cannot
be so construed or deemed amended without, in the determination of the Board of
Directors, materially altering the intent of this Award, such provision shall be
stricken as to such jurisdiction and the remainder of this Award shall remain in
full force and effect.
 
9.5. Amendment of Award. This Award may not be amended except in writing and
executed by both parties hereto, and no course of conduct by either party or
between the parties will be deemed to amend the terms and conditions of this
Award, unless such amendment is reduced to writing and executed by both parties.
 
9.6. Waiver. The waiver of any breach of any provision of this Award by either
of the parties shall not constitute or operate as a waiver of any other breach
of any provision of this Award, and any failure to enforce any provision of this
Award in any particular instance shall not operate as a waiver of any existing
or future rights, duties, or obligations arising out of this Award.
 
9.7. No Fractional Shares. No fractional shares of Common Stock shall be issued
or delivered pursuant to this Award, and the Board of Directors shall determine
whether cash, other securities, or other property shall be paid or transferred
in lieu of any fractional shares or whether such fractional shares or any rights
thereto shall be canceled, terminated, or otherwise eliminated.
 
9.8. Headings. The headings and subheadings in this Award are for convenience of
reference only and shall not be given any effect in the interpretation of this
Award.
 
9.9. Counterparts. This Award may be executed in two or more counterparts, each
of which shall be deemed an original but all of which taken together shall
constitute one and the same instrument. A counterpart signature page delivered
by fax or other electronic means shall be effective to the same extent as an
original thereof.
 
IN WITNESS WHEREOF, the parties have caused this Restricted Stock Award to be
executed as of the Grant Date.
 
 
TESSCO TECHNOLOGIES INCORPORATED

 
 
 
By:___________________________________

 
Robert B. Barnhill, Jr.

 
Chairman and Chief Executive Officer

 


 

       __________________________________    [GRANTEE]        Address:  
 __________________________________        __________________________________

 
 
 
-4-

--------------------------------------------------------------------------------
